ATTORNEY FOR APPELLANT                             ATTORNEY FOR APPELLEE
Terry A. White                                     Katharine Vanost Jones
Evansville, Indiana                                Evansville, Indiana

______________________________________________________________________________


                               In the
                       Indiana Supreme Court                                Dec 16 2014, 1:11 pm
                           _________________________________

                                  No. 87S01-1412-DR-739


MARK ROLLEY,
                                                         Appellant (Respondent below),

                                              v.

MELISSA ROLLEY,
                                                     Appellee (Petitioner below).
                           _________________________________

                          Appeal from the Warrick Superior Court
                                No. 87D02-1110-DR-1398
                         The Honorable Robert R. Aylsworth, Judge
                          _________________________________

     On Petition To Transfer from the Indiana Court of Appeals, No. 87A01-1307-DR-330
                          _________________________________

                                     December 16, 2014


Per Curiam.


       When Mark and Melissa Rolley divorced in 2011, they reached an agreement regarding
child support that deviated substantially from what would be ordered by applying the Indiana
Child Support Guidelines. Melissa later petitioned to modify Mark’s child support obligation,
arguing that more than twelve months had elapsed since the support order was issued and that
there was more than a twenty percent (20%) difference between the amount of support Mark was
paying under the parties’ marital settlement agreement and the amount that would be ordered by
applying the Guidelines. See Ind. Code § 31-16-8-1(b)(2) (West 2012). The trial court granted
Melissa’s motion and modified Mark’s support requirements.


       Mark appealed, arguing among other things that agreed child support terms cannot be
modified absent a substantial and continuing change in circumstances that renders those terms
unreasonable. See I.C. § 31-16-8-1(b)(1) (West 2012). Mark also argued that, even assuming
his support obligation was subject to modification, the trial court erred in its calculations here.
The Court of Appeals affirmed. Rolley v. Rolley, 13 N.E.3d 521 (Ind. Ct. App. 2014).


       The Court of Appeals and the parties draw our attention to conflicting precedent in this
field. Compare Hay v. Hay, 730 N.E.2d 787, 794-95 (Ind. Ct. App. 2000), and Reinhart v.
Reinhart, 938 N.E.2d 788, 791-93 (Ind. Ct. App. 2010) (both reasoning that an agreed child
support order can be modified only upon a showing of a substantial and continuing change in
circumstances), with Marriage of Kraft, 868 N.E.2d 1181, 1185-89 (Ind. Ct. App. 2007), and
Rolley, 13 N.E.3d at 526-31 (both reasoning that under the modification statute an agreed child
support order can be modified based on either a substantial and continuing change in
circumstances or, after twelve months, a twenty percent deviation).


       We agree with Judge Pyle’s analysis and the result reached by the Court of Appeals in the
present appeal. We therefore grant transfer, adopt that portion of the opinion of the Court of
Appeals that addresses the available grounds for modification, and incorporate it by reference.
See Ind. Appellate Rule 58(A)(1). We summarily affirm the part of the opinion of the Court of
Appeals addressing the trial court’s calculation of Mark’s support obligation. See App. R.
58(A)(2).




Rush, C.J., and Dickson, Rucker, David, and Massa, JJ., concur.




                                                2